 1324 NLRB No. 17NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Campbell Electric & Control, Inc. and InternationalBrotherhood of Electrical Workers, Local
Union 584, AFL±CIO. Case 17±CA±19066July 28, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on March 17,1997, the General Counsel of the National Labor Rela-
tions Board issued a complaint on May 12, 1997,
against Campbell Electric & Control, Inc., the Re-
spondent, alleging that it has violated Section 8(a)(1)
and (5) of the National Labor Relations Act. Although
properly served copies of the charge and complaint,
the Respondent failed to file an answer.On June 30, 1997, the General Counsel filed a Mo-tion for Summary Judgment with the Board. On July
2, 1997, the Board issued an order transferring the pro-
ceeding to the Board and a Notice to Show Cause why
the motion should not be granted. The Respondent
filed no response. The allegations in the motion are
therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the complaint
affirmatively notes that unless an answer is filed within
14 days of service, all the allegations in the complaint
will be considered admitted. Further, the undisputed al-
legations in the Motion for Summary Judgment dis-
close that the Region, by letter dated June 4, 1997, no-
tified the Respondent that unless an answer were re-
ceived by June 18, 1997, a Motion for Summary Judg-
ment would be filed.In the absence of good cause being shown for thefailure to file a timely answer, we grant the General
Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Muskogee,
Oklahoma, has been an electrical contractor engaged in
the building and construction industry. During the 12-
month period ending April 30, 1997, the Respondentin conducting its business operations described above,provided services valued in excess of $50,000 for
Domino's Pizza, Whittingill Disposal, Koch Industries,
Muskogee Precision Machine, Lakeland Shopping Cen-
ter, EZ Mart, Precision Machine, Pumpkin Patch
Daycare, and Southside Shopping Center, enterprises
within the State of Oklahoma which are directly en-
gaged in interstate commerce. We find that the Re-
spondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act
and that the Union is a labor organization within themeaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
At all material times, the Eastern Oklahoma Chap-ter, National Electrical Contractors Association (the
Association) has been an organization composed of
various employers engaged in the construction indus-
try, one purpose of which is to represent its employer-
members and nonmember employers who agree to be
bound in negotiating and administering collective-bar-
gaining agreements with the Union. At all material
times, the Respondent has authorized the Association
to represent it in negotiating and administering collec-
tive-bargaining agreements with the Union.The following employees of the Respondent con-stitute a unit appropriate for the purposes of collective
bargaining within the meaning of Section 9(b) of the
Act:All employees performing electrical constructionwork within the jurisdiction of the Union on
jobsites of Respondent located in the following
counties in the State of Oklahoma: Adair, Atoka,
Cherokee, Coal, Craig, Creek, Haskell, Delaware,
Hughes, Latimer, Laflore (except Braden, Pocola
and Spiro townships), Mayes, McIntosh,
Muskogee, Notawa, Okfuskee, Okmulgee, Osage
(east of Highway No. 18), Ottawa, Pawnee (east
of Highway No. 18), Payne (Eagle, Indian,
Mound and Union townships only), Pittsburg,
Pushmataha, Rogers, Sequoyah (west of Atkins,
Gans, Hanson, Long and Redlands Townships),
Tulsa, Wagoner and Washington; excluding office
clerical employees, professional employees,
guards, and supervisors as defined in the Act, and
all other employees.On or about December 10, 1996, the Respondent en-tered into a Letter of Assent-A, whereby it agreed to
recognize the Association as the collective-bargaining
representative of the unit for all matters contained in
or pertaining to the current and any subsequent ap-
proved inside labor agreement between the Association
and the Union, unless timely written notice was given.
The Respondent, an employer engaged in the building
and construction industry, granted recognition to the 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1To the extent that an employee has made personal contributionsto a fund that are accepted by the fund in lieu of the Respondent's
delinquent contributions during the period of the delinquency, the
Respondent will reimburse the employee, but the amount of such re-
imbursement will constitute a setoff to the amount that the Respond-
ent otherwise owes the fund.Union as the exclusive collective-bargaining represent-ative of the unit without regard to whether the majority
status of the Union had ever been established under the
provisions of Section 9(a) of the Act. Such recognition
has been embodied in a collective-bargaining agree-
ment, which is effective for the period December 18,
1996, through May 31, 2000. For the same period,
based on Section 9(a) of the Act, the Union has been
the limited exclusive collective-bargaining representa-
tive of the unit.About February 21, 1997, the Respondent withdrewrecognition of the Union as the limited exclusive col-
lective-bargaining representative of the unit. Since
about the same date, the Respondent has failed to con-
tinue in effect all the terms and conditions of the
agreement described above by, inter alia, failing to fol-
low the exclusive referral procedure for employment
set forth in article VI of the current collective-bargain-
ing agreement between the Association and the Union
described above, failing to pay the wage rates set forth
in article IV of the collective-bargaining agreement,
and failing to remit to the appropriate fringe benefit
funds the fringe benefit contributions on behalf of em-
ployees required by article V of said collective-bar-
gaining agreement. The Respondent engaged in the
above conduct without the Union's consent. The terms
and conditions of employment affected by the conduct
described above are mandatory subjects for the pur-
poses of collective bargaining.CONCLUSIONOF
LAWBy withdrawing recognition of the Union and failingto continue in effect all the terms and conditions of the
December 18, 1996 - May 31, 2000 collective-bargain-
ing agreement, including the exclusive referral, wage,
and benefit fund provisions of the agreement, the Re-
spondent has failed and refused to bargain collectively
and is continuing to fail and refuse to bargain collec-
tively with the Union as the limited exclusive collec-
tive-bargaining representative of the unit, and has
thereby engaged in unfair labor practices affecting
commerce within the meaning of Section 8(a)(5) and
(1) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has violated
Section 8(a)(5) and (1) of the Act since about February
21, 1997, by withdrawing recognition from the Union
and refusing to continue in effect all the terms and
conditions of the 1996±2000 agreement, including the
exclusive referral, wage and fringe benefit provisions
of the agreement, we shall order the Respondent torecognize the Union as the limited exclusive collec-tive-bargaining representative of the unit and comply
with the terms and conditions of the 1996±2000 agree-
ment, including the exclusive referral, wage and fringe
benefit provisions.In addition, in order to remedy the Respondent'sfailure to pay contractual wage rates, we shall order
the Respondent to make whole the unit employees for
any loss of earnings they may have suffered as a result
of the Respondent's unlawful conduct. Backpay will be
computed in the manner set forth in Ogle ProtectionService, 183 NLRB 682 (1970), enf. 444 F.2d 502 (6thCir. 1971), with interest as prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).Further, in order to remedy the Respondent's failureto make contractually required fringe benefit contribu-
tions to the various funds, we shall order the Respond-
ent to make whole its unit employees by making all
such delinquent contributions, including any addi-
tional amounts due the funds in accordance with
Merryweather Optical Co., 240 NLRB 1213, 1216 fn.7 (1979). The Respondent shall also reimburse unit
employees for any expenses ensuing from its failure to
make the required contributions, as set forth in KraftPlumbing & Heating, 252 NLRB 891 fn. 2 (1980),enfd. mem. 661 F.2d 940 (9th Cir. 1981), such
amounts to be computed in the manner set forth in
Ogle Protection Service, supra, with interest as pre-scribed in New Horizons for the Retarded, supra.1Finally, in order to remedy the Respondent's unlaw-ful failure to comply with the exclusive referral provi-
sions of the contract, we will order a reinstatement and
backpay remedy for those applicants who would have
been referred to the Respondent were it not for the Re-
spondent's failure to abide by the agreement. J.E.
Brown Electric, 315 NLRB 620 (1994). The Respond-ent will have the opportunity to introduce evidence on
reinstatement and backpay issues at the compliance
stage with respect to any employees not specifically al-
leged in the complaint. Id. Backpay shall be computed
in accordance with F.W. Woolworth Co.
, 90 NLRB289 (1950), with interest as prescribed in New Hori-zons for the Retarded, supra.ORDERThe National Labor Relations Board orders that theRespondent, Campbell Electric & Control, Inc.,
Muskogee, Oklahoma, its officers, agents, successors,
and assigns, shall1. Cease and desist from 3CAMPBELL ELECTRIC & CONTROL, INC.2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Withdrawing recognition from the Union as thelimited exclusive collective-bargaining agent of the
unit during the term of the collective-bargaining agree-
ment with the Union.(b) Failing to continue in effect all the terms andconditions of the collective-bargaining agreement with
the Union, including the exclusive referral, wage and
fringe benefit provisions of the agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and bargain with the Union as thelimited exclusive collective-bargaining representative
of the employees in the following unit and comply
with the terms and conditions of the 1996-2000 agree-
ment, including the exclusive referral, wage and fringe
benefit provisions of the agreement:All employees performing electrical constructionwork within the jurisdiction of the Union on
jobsites of Respondent located in the following
counties in the State of Oklahoma: Adair, Atoka,
Cherokee, Coal, Craig, Creek, Haskell, Delaware,
Hughes, Latimer, Laflore (except Braden, Pocola
and Spiro townships), Mayes, McIntosh,
Muskogee, Notawa, Okfuskee, Okmulgee, Osage
(east of Highway No. 18), Ottawa, Pawnee (east
of Highway No. 18), Payne (Eagle, Indian,
Mound and Union townships only), Pittsburg,
Pushmataha, Rogers, Sequoyah (west of Atkins,
Gans, Hanson, Long and Redlands Townships),
Tulsa, Wagoner and Washington; excluding office
clerical employees, professional employees,
guards, and supervisors as defined in the Act, and
all other employees.(b) Make whole, with interest, the unit employeesfor any loss of earnings or benefits they may have suf-
fered as a result of its failure to adhere to the wage
and fringe benefit provisions of the 1996±2000 agree-
ment since February 21, 1997, in the manner set forth
in the remedy section of this decision.(c) Offer immediate and full employment to any ap-plicants who would have been referred to the Respond-
ent were it not for the Respondent's failure to abide
by the exclusive referral provisions of the 1996±2000
agreement since February 21, 1997, and make those
applicants whole, with interest, for any loss of earnings
suffered as a result of the Respondent's unlawful con-
duct, as set forth in the remedy section of this deci-
sion.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,and all other records necessary to analyze the amountof backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in Muskogee, Oklahoma, copies of the at-
tached notice marked ``Appendix.''2Copies of the no-tice, on forms provided by the Regional Director for
Region 17, after being signed by the Respondent's au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since March 17, 1997.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.July 28, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
withdraw recognition of the Union asthe limited exclusive collective-bargaining agent of the 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
unit during the term of the collective-bargaining agree-ment effective December 18, 1996, through May 31,
2000.WEWILLNOT
fail or refuse to continue in effect allthe terms and conditions of the 1996±2000 agreement
with the Union, including the exclusive referral, wage
and fringe benefit provisions of the agreement.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and bargain with the Union asthe limited exclusive collective-bargaining representa-
tive of the employees in the following unit and comply
with the terms and conditions of the 1996±2000 agree-
ment, including the exclusive referral, wage and fringe
benefit provisions:All employees performing electrical constructionwork within the jurisdiction of the Union on our
jobsites located in the following counties in the
State of Oklahoma: Adair, Atoka, Cherokee, Coal,
Craig, Creek, Haskell, Delaware, Hughes, Lati-
mer, Laflore (except Braden, Pocola and Spiro
townships), Mayes, McIntosh, Muskogee, Notawa,Okfuskee, Okmulgee, Osage (east of HighwayNo. 18), Ottawa, Pawnee (east of Highway No.
18), Payne (Eagle, Indian, Mound and Union
townships only), Pittsburg, Pushmataha, Rogers,
Sequoyah (west of Atkins, Gans, Hanson, Long
and Redlands Townships), Tulsa, Wagoner and
Washington; excluding office clerical employees,
professional employees, guards, and supervisors
as defined in the Act, and all other employees.WEWILL
make whole, with interest, the unit em-ployees for any loss of earnings or benefits they might
have suffered as a result of our failure to adhere to the
wage and fringe benefit provisions of the 1996±2000
agreement since February 21, 1997.WEWILL
offer immediate and full employment toany applicants who would have been referred to us
were it not for our failure to abide by the exclusive re-
ferral provisions of the 1996±2000 agreement since
February 21, 1997, and make those applicants whole,
with interest, for any loss of earnings suffered as a re-
sult of our unlawful conduct.CAMPBELLELECTRIC&
CONTROL, INC. 5The National Labor Relations Board has found that we violated the National Labor Relations Act andhas ordered us to post and abide by this notice.WE WILL NOT withdraw recognition of the Union as the limited exclusive collective-bargaining agentof the unit during the term of the collective-bargaining agreement effective December 18, 1996,
through May 31, 2000.WE WILL NOT fail or refuse to continue in effect all the terms and conditions of the 1996±2000agreement with the Union, including the exclusive referral, wage and fringe benefit provisions of the
agreement.WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exerciseof the rights guaranteed you by Section 7 of the Act.WE WILL recognize and bargain with the Union as the limited exclusive collective-bargaining rep-resentative of the employees in the following unit and comply with the terms and conditions of the
1996±2000 agreement, including the exclusive referral, wage and fringe benefit provisions:All employees performing electrical construction work within the jurisdiction of the Union on ourjobsites located in the following counties in the State of Oklahoma: Adair, Atoka, Cherokee, Coal,
Craig, Creek, Haskell, Delaware, Hughes, Latimer, Laflore (except Braden, Pocola and Spiro
townships), Mayes, McIntosh, Muskogee, Notawa, Okfuskee, Okmulgee, Osage (east of High-
way No. 18), Ottawa, Pawnee (east of Highway No. 18), Payne (Eagle, Indian, Mound and Union
townships only), Pittsburg, Pushmataha, Rogers, Sequoyah (west of Atkins, Gans, Hanson, Long
and Redlands Townships), Tulsa, Wagoner and Washington; excluding office clerical employees,
professional employees, guards, and supervisors as defined in the Act, and all other employees.WE WILL make whole, with interest, the unit employees for any loss of earnings or benefits theymight have suffered as a result of our failure to adhere to the wage and fringe benefit provisions
of the 1996±2000 agreement since February 21, 1997. 6WE WILL offer immediate and full employment to any applicants who would have been referred tous were it not for our failure to abide by the exclusive referral provisions of the 1996±2000 agreement
since February 21, 1997, and make those applicants whole, with interest, for any loss of earnings
suffered as a result of our unlawful conduct.CAMPBELL ELECTRIC & CONTROL, INC.(Employer)DatedBy(Representative)(Title)
8600 Farley Street, Suite 100, Overland Park, Kansas 66212-4677, Telephone 913±967±3005.